Citation Nr: 0914375	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of heat stroke has been 
received. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO, inter alia, 
denied  to service connection for hypertension, as well as 
declined to  reopen the previously denied claim for service 
connection for residuals of heat stroke on the basis that new 
and material evidence had not been received.  The Veteran 
filed a notice of disagreement (NOD) in November 2004; and 
the RO issued a statement of the case (SOC) in August 2005.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2005. 

In his September 2005 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In an October 2005 letter, the RO 
informed the Veteran that he was scheduled for a Travel Board 
hearing.  In an August 2007correspondence, the Veteran 
indicated that he wanted to withdraw his Board hearing 
request.  See 38 C.F.R. § 20.704(e) (2008).

As a final preliminary matter, the Board notes that, after 
the August 2007 certification of the appeal to the Board, a 
May 2007 VA examination report was associated with the file,   
without a waiver of consideration of this evidence by the 
agency of original jurisdiction (here, the RO).  However, 
this evidence is only cumulative of evidence the RO 
considered in connection with the claim for service 
connection on appeal, in that it continues to reflect only a 
diagnosis of hypertension (whereas, as explained below, the 
appeal as to this matter turns on the question of medical 
nexus between hypertension and service).  As under these 
circumstances, the evidence is not additional relevant 
evidence, and remand of the claim for service connection for 
RO consideration of the evidence and issuance of a 
supplemental SOC (SSOC) reflecting such consideration is 
unnecessary.   See 38 C.F.R. § 20.1305(a) (2008). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  In a May 1979 rating decision, the RO denied service 
connection for residuals of heat stroke; although notified of 
the denial in a May 1979 letter, the Veteran did not initiate 
an appeal.

3.  No new evidence associated with the claims file since the 
May 1979 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of heat stroke, or raises a 
reasonable possibility of substantiating that claim. 

4.  Hypertension was first manifested over 25 years after 
separation from active service, and there is no medical 
evidence or opinion to support a finding that any current 
hypertension is medically related to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  The May 1979 RO decision denying service connection for 
residuals of heat stroke is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's May 1979 denial is 
not new and material, the criteria for reopening the claim 
for service connection for residuals of heat stroke are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Pertinent to the request to reopen,  an April 2004 pre-rating 
letter provided the Veteran with notice that in order to 
reopen his previously denied claim for service connection for 
residuals of heat stroke, VA had to receive new and material 
evidence, and this letter further defined what constituted 
new and material evidence specific to the reasons his claim 
was previously denied.  In this regard, the April 2004 letter 
advised the Veteran that his claim was previously denied 
because there was no evidence of any residual disability from 
the heat stroke.  He was also provided notice with the 
requirements for  establishing the underlying claim for 
service connection, and advised him what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The July 
2004 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, this letter 
meets Pelegrini and Kent content of notice requirements, as 
well as the VCAA's timing of notice requirements.  

As regards the claim for service connection for hypertension, 
a May 2004 pre-rating letter  provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for 
hypertension, as well as what information and evidence must 
be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The May 2004 letter also 
notified the Veteran that he could send VA information that 
pertained to his claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The July 2004 
rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the May 2004 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

While VA has not notified the appellant regarding VA's 
assignment of an effective date (in the event the claim for 
service connection is granted), consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the appellant.  Because the Board herein denies 
both claims, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Miami, Florida, private treatment records and the 
report of an October 1979 VA examination.  Also of record and 
considered in connection with the current appeal are various 
written statements provided by the Veteran and by his 
representative, on his behalf.

The Board finds that no further RO action on either claim, 
prior to appellate consideration, is needed.  While, in a 
March 2009 letter, the Veteran's representative indicated  
that the Veteran's records from his heat stroke incident 
during service have not been  associated with the claims 
file, the Board's review of the claims file reveals that  
medical records documenting the Veteran's heat stroke in  May 
1972 are, in fact, of record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
A.  Petition to Reopen

The RO denied the Veteran's claim for residuals of heat 
stroke in April 1979, and, upon reconsideration, in May 1979.  
The evidence then of record consisted of limited service 
treatment records, which reflect that the Veteran suffered a 
heat stroke in May 1972.  An undated service treatment record 
notes that, while liver function testing revealed severe 
liver damage initially, these returned to normal within the 
next 11 days and there was no evidence of renal damage.  The 
basis for the RO's May 1979 denial was that the evidence did 
not show that the Veteran had current residuals of heat 
stroke.  

Although notified of the May 1979 denial that same month, the 
Veteran did not initiate an appeal.  Hence, that decision is  
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a petition to reopen his 
claim for service connection for residuals of heat stroke in 
January 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Medical evidence received since the May 1979 rating decision 
consists of the report of an October 1979 VA examination, 
private treatment records from Dr. Sussman dated in September 
2004 and records from the Miami VAMC.  However, theses 
records reflect no complaint, finding, or diagnosis of 
residuals of heat stroke.  In fact, the October 1979 VA 
examiner indicated that the examination was negative for 
residuals of heat stroke.  While this evidence can be 
considered "new," in that it was not before the RO in May 
1979, it is not "material." That is, the evidence does not 
show that the veteran has current residuals of the in-service 
heat stroke-the basis for the prior denial of the claim.  
Thus, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

As for lay assertions advanced by the Veteran, and by his 
representative, on his behalf, the Board notes that matters 
of diagnosis and etiology are within the province of trained 
medical professionals (see Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994)), and that neither is shown to be other than a 
layperson without  appropriate medical training and expertise 
to competently  render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Therefore, where, as here, resolution of 
the appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of heat stroke are not met, and the May 1979 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



B.  Service Connection for Hypertension

In addition to the basic legal authority noted above, service 
connection may be presumed for certain chronic diseases, to 
cardiovascular diseases such as hypertension, which  manifest 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
3.307, 3.309(a) (2008).

Considering the pertinent evidence of record in  light of 
above-noted legal authority, the Board finds that the 
criteria for service connection for hypertension are not met.

Initially, the Board notes that there is no evidence of 
hypertension during active duty service.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).

Service treatment records reflect no complaint, finding, or 
diagnosis of hypertension.  An April 1972 service treatment 
record reflects a blood pressure reading of 120/80.  A July 
1972 service treatment reflects blood pressure readings of 
152/102, 140/80 and 130/80.  In July 1974, the Veteran's 
blood pressure was 122/62.

The report of an October 1979 VA examination reflects a blood 
pressure reading of 130/90.  No abnormalities were noted.

An October 2001 treatment note from the VAMC indicated that 
the Veteran presented for a follow up of his hypertension and 
for a stress test.  A blood pressure reading of 160/90 was 
recorded.

As indicated above, the record clearly demonstrates that the 
Veteran had at least one elevated blood pressure reading 
while in service; however, hypertension was not then 
diagnosed.  Nor was hypertension diagnosed on  October 1979 
VA examination , at which time the  blood reading was 130/90 
with no abnormalities. Noted.  In fact, the earliest evidence 
of a documented diagnosis of  hypertension was in October 
2001-well  outside of the period for presumptive service 
connection for hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  .  The Board also points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Further, the record does not include medical evidence or 
opinion even suggesting a medical nexus between the 
hypertension first-diagnosed more than 25 years after service 
discharge and the Veteran's active military service, and 
neither the Veteran nor his representative has identified or 
even alluded to the existence of any such opinion.

In addition to the medical evidence, the Board has considered 
the assertions of the Veteran and his representative in this 
appeal.  As indicated above, however, neither is shown to 
have the medical training and expertise to competently render 
an opinion on the matter of  whether exists a medical 
relationship between current hypertension  and service-the 
matter upon which this claim turns.  See Bostain , 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 183; Jones, , 7 Vet. 
App. at 137-38 (1994).  As such, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for hypertension must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of heat stroke is denied. 

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


